      Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 1 of 8 PageID #: 157



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION

KAMEKO R. WILLIAMS, as the natural daughter
And next friend of James Brownlee, deceased and
on behalf of all of the heirs-at-law and wrongful
death beneficiaries of James Lee Brownlee, Deceased                          PLAINTIFF

VS.                                       CIVIL ACTION NO. 1:18-CV-128-GHD-DAS

PATROLMAN ADAM ZACHARY, in his
Individual Capacity; COLONEL CHRIS
GILLARD, of the Mississippi Highway Safety
Patrol, in his Official Capacity; DEPUTY
“FNU” SHANKLE, in his Individual
Capacity; DEPUTY “FNU” WESTMORELAND,
in her Individual Capacity; SHERIFF
JAMES D. MEYERS, in his Individual
Capacity; and, OTHER UNKNOWN JOHN
AND JANE DOES 1-10                                                       DEFENDANTS

                         MEMORANDUM IN SUPPORT OF
                         MOTION TO DISMISS BASED ON
                       ELEVENTH AMENDMENT IMMUNITY

        COMES NOW, Defendant, Colonel Chris Gillard, through undersigned counsel,

and submits his memorandum in support of his Motion to Dismiss Based on Eleventh

Amendment Immunity pursuant to Fed. R. Civ. P. 12(b)(1) and would show unto the

Court as follows:

                         INTRODUCTION & BACKGROUND

        Plaintiff’s suit arises out of the death of James Lee Brownlee. Compl. [1] p. 1.

Plaintiff alleges that Brownlee died of a heart attack on July 5, 2016, after having been

arrested by a Mississippi Highway Patrolman on July 4, 2016. Id. at ¶¶ 13-20. Plaintiff

alleges, among other things, that Col. Gillard is, in part, responsible for this death. Id.
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 2 of 8 PageID #: 158



at ¶¶ 23-26. Specifically, Plaintiff alleges that Col. Gillard and the Mississippi Highway

Patrol “have a policy, custom, procedure, and practice of failing to ensure that prisoners

are given medical attention when they suffer from known serious medical needs.” Id. at

¶¶ 24 & 26. Additionally, Plaintiff claims that Col. Gillard and the Highway Patrol

“have a have a policy, custom, procedure, and practice of failing to ensure that MHSP

Patrolmen are adequately trained to detect when prisoners are suffering from serious

medical needs.” Id. at ¶ 25. Col. Gillard is being sued in his official capacity only and

Plaintiff is only seeking to recover monetary damages in this matter. Id. at ¶¶ 40 – 45.

                                  LEGAL STANDARD

       “A case is properly dismissed for lack of subject matter jurisdiction when the

court lacks the statutory or constitutional power to adjudicate the case.” Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996) (quoted favorably in

Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)).

Dismissal for lack of subject matter jurisdiction may be based upon: “(1) the complaint

alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or

(3) the complaint supplemented by undisputed facts plus the court's resolution of

disputed facts.” Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996);

Voluntary Purchasing Grps., Inc. v. Reilly, 889 F.2d 1380, 1384 (5th Cir. 1989). When a

defendant files a Rule 12(b)(1) motion without any accompanying evidence, the Court

will accept all well-pleaded allegations in the complaint as true, and construe those



                                             2
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 3 of 8 PageID #: 159



allegations in a light most favorable to the plaintiff. See Den Norske Stats Oljeselskap As v.

HeereMac v.oj, 241 F.3d 420, 424 (5th Cir. 2001).

        In a case such as this, where the defendant is entitled to Eleventh Amendment

immunity, the Court lacks subject matter jurisdiction over Plaintiff’s claims. See

Mahogany v. La. State Sup. Ct., 262 Fed.Appx. 636, 636 (5th Cir. 2008) (per curiam) (“A

federal district court lacks subject matter jurisdiction where the named defendants are

protected by Eleventh Amendment immunity.”).

                                       ARGUMENT

        Col. Gillard is entitled to Eleventh Amendment immunity in this matter, and he

is not amenable to suit as he is not a “person” under the meaning of 42 U.S.C. § 1983.

   I.      Sovereign Immunity

        Plaintiff's claims for damages against Col. Gillard, in his official capacity, are due

to be dismissed because he is immune from suit.

        A. Eleventh Amendment Immunity

        The principle of sovereign immunity is reflected in the Eleventh Amendment,

which precludes suits brought by private citizens against states in federal courts unless

the State has waived its immunity. U.S. Const. Amend. XI; Bd. of Trs. of Univ. of Ala. v.

Garrett, 531 U.S. 356, 363 (2001).

        Congress did not abrogate Eleventh Amendment immunity in enacting § 1983.

Quern v. Jordan, 440 U.S. 332, 341 (1979). Additionally, Mississippi has not waived its

right to sovereign immunity. See Miss. Code Ann. § 11-46-5(4) (“Nothing contained in

                                              3
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 4 of 8 PageID #: 160



this chapter shall be construed to waive the immunity of the state from suit in federal

courts guaranteed by the Eleventh Amendment to the Constitution of the United

States.”).

       Sovereign immunity extends to any state agency or department deemed to be an

“arm of the state.” Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326-27 (5th Cir. 2002).

“This immunity also extends to state officials who are sued in their official capacities

because such a suit is actually one against the state itself.” New Orleans Towing Ass'n,

Inc. v. Foster, 248 F.3d 1143, 2001 WL 185033, at *3 (5th Cir. Feb. 6, 2001); see Hafer v.

Melo, 502 U.S. 21, 25, 112 S.Ct. 358, 116 L.Ed.2d 301 (1991) (citing Kentucky v. Graham, 473

U.S. 159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985)); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 117, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984)).

       The Mississippi Department of Public Safety and the Mississippi Highway Patrol

have both long been considered arms of the State. Indeed, courts in both the Northern

and Southern Districts have routinely drawn this conclusion. See, Brown v. Simpson,

2009 WL 2449898, at *1 n. 1 (N. D. Miss. Aug. 7, 2009) (finding that “there is no question

that the Mississippi Department of Public Safety is an arm of the State”); Delaney v.

Miss. Dep’t of Pub. Safety, No. 3:12cv229, 2013 WL 286365, at *3 (S.D. Miss. Jan. 24, 2013)

(“MDPS is an agency of the State and entitled to Eleventh Amendment immunity

absent waiver or abrogation.”) (citation omitted), aff’d, 554 F. App’x 279 (5th Cir. 2014);

Wamble v. County of Jones, No. 2:09cv103, 2012 WL 2088820, at *6 (S.D. Miss. June 8, 2012)

(finding the MDPS and MHP to be immune from liability and dismissing for lack of

                                              4
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 5 of 8 PageID #: 161



subject matter jurisdiction); Whitfield v. City of Ridgeland, 876 F.Supp.2d 779, 784 (S.D.

Miss. 2012) (same); Hopkins v. Mississippi, 634 F. Supp. 2d 709, 712–13 (S.D. Miss. 2009)

(dismissing the plaintiff’s official capacity claims against a state trooper, as well as his

claims against the MDPS and MHP, pursuant to the Eleventh Amendment); Meaux v.

Mississippi, No. 1:14CV323-KS-RHW, 2015 WL 3549579, at *3 (S.D. Miss. June 8, 2015);

Hawn v. Hughes, No. 1:13-CV-00036- GHD, 2014 WL 4384236, at *5 (N.D. Miss. Sept. 3,

2014). With this, there can be no doubt that the Eleventh Amendment bars Plaintiff’s

suit against Col. Gillard. E.g., Edelman v. Jordan, 415 U.S. 651, 663 (1974) (“a suit by

private parties seeking to impose a liability which must be paid from public funds in

the state treasury is barred by the Eleventh Amendment”); Mohler v. Mississippi, 782

F.2d 1291, 1292-93 (5th Cir. 1986).

       There is an exception that exists for suits against state officials in their official

capacities, but it is for prospective injunctive relief only. In Ex Parte Young, the Supreme

Court recognized a narrow exception to Eleventh Amendment immunity which allows

a state official to be sued in his or her official capacity for injunctive relief. 209 U.S. 123,

159–160 (1908). “This exception strips the individual state actor of immunity and allows

a private citizen to sue that individual in federal court for prospective injunctive relief

based on allegations that the actor violated federal law.” McKinley v. Abbott, 643 F.3d

403, 406 (5th Cir. 2011). A state official can be sued in his or her official capacity for

injunctive relief under § 1983 because “official-capacity actions for prospective relief are

not treated as actions against the State.” Kentucky v. Graham, 473 U.S. 159, 167, n. 14

                                               5
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 6 of 8 PageID #: 162



(1985) (citing Ex parte Young, 209 U.S. at 159–160). One of the requirements for the

applicability of Ex Parte Young, however, is that a complaint must allege that the

defendant is violating federal law, not simply that the defendant has done so. See Green

v. Mansour, 474 U.S. 64, 71–73, 106 S.Ct. 423, 427–29, 88 L.Ed.2d 371 (1985).

       Here, Plaintiff has not requested any injunctive relief. Even if Plaintiff’s had

requested injunctive relief, any alleged constitutional violations are not ongoing which

would make Ex Parte Young inapplicable in this matter.

       B. Col. Gillard, in his official capacity, is not a person under § 1983

       In addition to being barred by Eleventh Amendment immunity, Plaintiff's

federal claims are improper as Col. Gillard, in his official capacity, is not a party that

can be sued under 42 U.S.C. § 1983. The United States Supreme Court has succinctly

held that the State, arms of the State and state officials sued in their official capacity are

not “persons” within the meaning of 42 U.S.C. § 1983. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989). This holding likewise applies to “any governmental entities

that are considered ‘arms of the State’ for Eleventh Amendment purposes.” Id. at 70.

Thus, as a matter of statutory interpretation, Col. Gillard, in his official capacity, is not

amenable to suit under § 1983 in federal court.

                                      CONCLUSION

       For all of the reasons outlined above and in his Motion to Dismiss, Col. Gillard is

entitled to Eleventh Amendment immunity and he is not amenable to suit under

Section 1983 in this matter, and the suit against him is due to be dismissed.

                                              6
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 7 of 8 PageID #: 163



      DATE:       OCTOBER 8, 2018

                               COLONEL CHRIS GILLARD, Defendant

                                JIM HOOD, ATTORNEY GENERAL
                                STATE OF MISSISSIPPI

                               BY: /s/ J. Chadwick Williams


J. Chadwick Williams (MSB #102158)
Special Assistant Attorney General
Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Telephone: (601)359-3680
Facsimile: (601) 359-2003
E-mail: cwill@ago.state.ms.us




                                        7
    Case: 1:18-cv-00128-GHD-DAS Doc #: 16 Filed: 10/08/18 8 of 8 PageID #: 164



                             CERTIFICATE OF SERVICE

      I, the undersigned, do hereby certify that I have this day electronically filed the

foregoing document with the Clerk of the Court using the ECF system, which will

automatically send notice to the following counsel of record:

                           Eugene C. Tanner, III
                           TANNER & ASSOCIATES LLC
                           263 E. Pearl Street
                           Jackson, MS 39201
                           601-460-1745
                           662-796-3509 (fax)
                           carlos.tanner@thetannerlawfirm.com
                                  Attorney for Plaintiff


                           Daniel J. Griffith
                           JACKS | GRIFFITH | LUCIANO, P.A.
                           P. O. Box 1209
                           150 North Sharpe Avenue
                           Cleveland, MS 38732-1209
                           (662) 843-6171
                           662-843-6176 (fax)
                           dgriffith@jlpalaw.com

                           Mary McKay Griffith
                           JACKS/GRIFFITH/LUCIANO, P.A.
                           P.O. Box 1209
                           150 North Sharpe Avenue
                           Cleveland, MS 38732
                           662-843-6171
                           662-843-6176 (fax)
                           mgriffith@jlpalaw.com
                                  Attorneys for Deputy “FNU” [Cody] Shankle
                                  and Sheriff James D. Meyers

      This, 8th day of October, 2018.

                                                /s/ J. Chadwick Williams

                                            8
